Award reversed and claim remitted, with costs to the appellants against the State Industrial Board, on the ground that the award improperly combines compensation for two unconnected injuries resulting from two distinct accidents,. each employer being concerned with only one of the accidents. If an award should hereafter be made against the appellants the proof here indicates that it should be a schedule award for percentage loss of use of the arm, and any award against non-appealing employer would be for reduced earnings. Hill, P. J., Rhodes, McNamee, Crapser and Heflernan, JJ., concur.